Interim Decision *1618

FLATTER OF MONTEItAN
In Section 245 Proceedings
A-13533807
Decided by District Director Jurae 24, 2966
An alien who was born in the 'United States and who, following his expatriation abroad,' was paroled into the United States, is statutorily eligible for
adjustment of status pursuant to section: 245(a) at the Immigration and
Nationality Act, as amended, notwithstanding the-provisions of subsection
(c) of section 245 of the Act, as amended by P.L. 89-288, precluding such relief to an alien who is a native of any country of the Western Hemisphere
or of any adjacent inland named in section 101(b) (5).

Discussion: The applicant is a 52-year-old married, male alien.
He was born in Jersey City, New Jersey, on September 26, 1913.
He went to *ranee with his parents in 1921 and has since resided
there. He lost his 'United States citizenslip by voting in political
elections in France, and has acquired French nationality. He last
arrived in the United. States on November 24, - 1965 at which time
he was paroled pursuant to section 212(d) (5) of the Immigration
and Nationality Act. He applied on November 29, 1965 for the
status of a lawful permanent- resident.alien under section 245 of the
Immigration and Nationality Act, as amended.
Subsection (a) of amended section 245 (8 U.S.C. 1255),. provides:
The status of an alien, other than an alien crewman, who was inspected and
admitted or paroled into the United States may be adjusted by the AttorneyGeneral, in his discretion. and under such regulations as he may prescribe, to
that of an alien lawfully admitted for permanent residence if (1) the alien:
makes an application for such adjustment, (2) the alien is eligible to remivean immigrant visa and is admissible to the United States for permanent rest-deuce, and (8) an immigrant visa is immediately available to him at the timehis application is approved.

-

The required medical examination and an examination by an officer-

of this Service have disclosed no ground of inadmissibility. A. .
currently-valid approved visa petition accords the applicant thirdpreference classification under section 208(a) of the Immigration:
717

Interim Decision *1618
and Nationality Act, as amended. An immigrant visa is immediately available to him under the quota for Prance to which he is
chargeable under section 202(b) (8) of the Act.
The sole *re is whether by reason of his birth in the United
States he is precluded from the benefits of section 245(a) by the
restrictive 'provisions of section 245(c) of the Act, which, as amended. by section 13 of the Act of October 3, 1965 (Public Law 89-236,
79 Stet. 911), now reads:
The brovhdons of this section shall not be applicable to any alien who is a
native of any country of the Western Hemisphere or of any adjacent island
named in section. 101(b) (5). •

In amending section 245(c), Congress deleted the words "ccatigaous to the 'United States" and substituted therefor the phrase "of
the Western Hemisphere." House Report No. 745 (89th Congress,
1st Session) dated August 0, 1905 to accompany S.R. 2580 sets forth
on page 22:
Section 245 of the Immigration and Nationality Act, relating to adjustment of
states of aliens in the United States, is amended to prohibit the adjustment of

natives of the Western Hemisphere now referred to as "special immigrants".
The Immigration and Naturalization Service has been faced with a recurring
problem in cases of natives of Central and South America who come to the
United States as nonimmigrant visitors and promptly seek permanent residence status under Section 245.

Section 245(c), as initially reported out of the Committee on the
Judiciary, prohibited the adjustment of status of any person born
in any independent foreign country of the Western Hemisphere or
in the Canal Zone or the spouse or child of any such person if
accompanying or following to join him. It was amended on the
floor of the House of Representatives so as to preclude granting its
benefits to natives of any country of the Western Hemisphere or any
adjacent island. named in section 101(b) (5) of the Immigration and
Nationality Act. This change was to make clear that the benefits
of the section could not be utilized by a native of any foreign country
of the Western Hemisphere whether or not independent.
As used in the Act, the connotation of foreign country is evident.
The term "special immigrant", referred to in House Report No. 745,
mentioned above, is defined in section 101(a) (27) (A) to mean "an
immigrant who was born in any independent foreign country of the
Western Hemisphere or in the Canal Zone . . . (Underscoring supplied)." A further indication that the term "Western Hemisphere"
was not intended to include the United States is contained in section
21 (0) of Public Law 89-236 which provides that 'the Select Com718

Interim Decision' 44618
mission on Western Hemisphere Immigration, established by that
Act, is to make recommendations concerning "immigrition to the

United States from the nations of the Western Hemisphere".

Section 245 of the Immigration and Nationality Act was a new
provision of law intended to obviate the necessity of a departure
• from the United States and the making of a new entry in the cases
of certain aliens who were in the United States temporarily and who
desired and were eligible to acquire the status of permanent residence. ("Commentary on the Immigration and Nationality Act" by
Walter Besterman, Legislative Assistant, Committee on the Judiciary, House of Representatives. U.S. Code, Congressional and Administrative News, October 20, 1953.) When we read section 245,
as amended, in the context of its legislative and statutory history,
we must conclude that the amendment of subsection (c) by the Act
of October 3, no was not intended to, and dues not preclude the
grant of the benefits of the section to a person born in the United
States.
ORDER: It is ordered that the application for smuts as a permanent resident under section 245 of the Immigration and Nationality
Act, as amended, be granted.

719

